Exhibit 99 NEWS [LOGO] KADANT AN ACCENT ON INNOVATION One Technology Park Drive Westford, MA 01886 Investor contact: Thomas M. O’Brien, 978-776-2000 Media contact: Wes Martz, 269-278-1715 Kadant Reports Results for Second Quarter 2011 WESTFORD, Mass., July 27, 2011 – Kadant Inc. (NYSE:KAI) reported revenues from continuing operations of $82.5 million in the second quarter of 2011, an increase of $13.4 million, or 19 percent, compared to $69.1 million in the second quarter of 2010. Revenues in the second quarter of 2011 included a $4.6 million, or 7 percent, increase from foreign currency translation compared to the second quarter of 2010. Operating income from continuing operations in the second quarter of 2011 was $10.5 million, or 12.7 percent of revenues, compared to $7.3 million, or 10.6 percent of revenues, in the second quarter of 2010. Net income from continuing operations in the second quarter of 2011 was $7.3 million, or $.59 per diluted share, compared to $5.2 million, or $.42 per diluted share, in the second quarter of 2010. “The second quarter was marked by strong performances in earnings per share, backlog, and adjusted EBITDA,” said Jonathan W. Painter, president and chief executive officer of Kadant. “Diluted EPS from continuing operations was $.59 in the second quarter of 2011, the second highest in our Company’s history. This compares to our guidance of $.54 to $.56. Our reported results included a loss of $.03 per share, representing the acquisition costs and the operating results of M-Clean Papertech acquired in May 2011, which was not included in our guidance. Also, our effective tax rate was slightly higher than we assumed in our guidance, and this had the effect of decreasing diluted EPS by $.02. “The higher than expected quarterly EPS performance was due mainly to strong revenues and product gross margins. Revenues of $82.5 million exceeded our guidance, which was $78 to $80 million, and gross margins were 45.7 percent in the second quarter of 2011, with particularly noteworthy improvements over last year’s second quarter in our fluid-handling and fiber-based product businesses. Our adjusted EBITDA was $12.5 million in the second quarter of 2011, up 39 percent over last year’s second quarter, and represented 15.1 percent of revenues. “During the quarter, we completed the acquisition of M-Clean Papertech, a European-based supplier of paper machine fabric cleaning equipment, for approximately $16 million in cash. This acquisition significantly enhances our water-management product line offerings and strengthens our market position in Europe and China, while offering growth opportunities in North America. “Bookings of $87.3 million in the second quarter of 2011 were up 18 percent from the second quarter of 2010 driven by strong fluid-handling bookings in Europe. We ended the quarter with a record backlog of $120 million, up 66 percent over last year’s second quarter and 10 percent higher than the first quarter of 2011. Our book-to-bill ratio of 1.1 marks the seventh quarter out of the last eight where we have booked more orders than we have billed. “As we look into the backlog, we believe that product gross margins will decline from the first half levels, due mainly to a higher proportion of revenues from lower-margin stock preparation systems in the second half of the year. We expect significantly lower gross margin and operating income results from our fiber-based products business in the second half of the year, as is normally the case with this seasonal business. Also, we expect the M-Clean results to be dilutive in the second half of the year. That said, we expect to achieve diluted EPS of $.40 to $.42 in the third quarter of 2011 on revenues of $80 to $82 million. Further, we believe that the fourth quarter will be our strongest quarter in the year both for revenues and earnings. As such, for the full year we are maintaining our diluted EPS guidance of $2.15 to $2.25, on revenues of $325 to $335 million, revised from our previous revenue guidance of $315 to $325 million.” -more- Conference Call Kadant will hold a webcast with a slide presentation on Thursday, July 28, 2011, at 11 a.m. eastern time to discuss its second quarter performance, as well as future expectations. To view this webcast, go to www.kadant.com and click on the “Investors” tab. To listen to the webcast via teleconference, call 866-804-6926 within the U.S., or +1-857-350-1672 outside the U.S. and reference participant passcode 83375884. An archive of the webcast presentation will be available on our Web site until August 26, 2011. In addition, shortly after the webcast, Kadant will post its general investor presentation incorporating the second quarter results on its Web site at www.kadant.com under the “Investors” tab. This presentation will be available until the end of the third quarter of 2011. Use of Non-GAAP Financial Measures In addition to the financial measures prepared in accordance with generally accepted accounting principles (GAAP), we use certain non-GAAP financial measures, including increases or decreases in revenues excluding the effect of foreign currency translation, adjusted operating income, earnings before interest, taxes, depreciation, and amortization (EBITDA), and adjusted EBITDA. We present increases or decreases in revenues excluding the effect of foreign currency translation to provide investors insight into underlying revenue trends. In addition, we exclude from certain financial measures restructuring costs and gains on the sale of assets to give investors additional insight into our quarterly and annual operating performance, especially when compared to quarters in which such items had greater or lesser effect, or no effect. In addition, these items are excluded as they are either isolated or cannot be expected to occur again with any regularity or predictability and we believe are not indicative of our normal operating results. We believe that these non-GAAP financial measures, when taken together with the corresponding GAAP financial measures, provide meaningful supplemental information regarding our performance by excluding certain items that may not be indicative of our core business, operating results, or future outlook. We believe that the inclusion of such measures helps investors to gain a better understanding of our underlying operating performance and future prospects, consistent with how management measures and forecasts our performance, especially when comparing such results to previous periods or forecasts and to the performance of our competitors. Such measures are also used by us in our financial and operating decision-making and for compensation purposes. We also believe this information is responsive to investors' requests and gives them an additional measure of our performance. The non-GAAP financial measures included in this press release are not meant to be considered superior to or a substitute for the results of operations prepared in accordance with GAAP. In addition, the non-GAAP financial measures included in this press release have limitations associated with their use as compared to the most directly comparable GAAP measures, in that they may be different from, and therefore not comparable to, similar measures used by other companies. Adjusted EBITDA and adjusted operating income in the six-month period ended July 3, 2010 exclude net pre-tax gains of $0.3 million, including restructuring costs of $0.2 million, net of gains of $0.5 million from the sale of assets and a curtailment of a pension liability. Reconciliations of the non-GAAP financial measures to the most directly comparable GAAP financial measures are set forth in the accompanying tables. -more- Financial Highlights (unaudited) (In thousands, except per share amounts and percentages) Three Months Ended Six Months Ended Consolidated Statement of Income July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 Revenues $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Restructuring costs and other income, net (a) - ) - ) Operating Income Interest Income 32 70 Interest Expense ) Income from Continuing Operations before Provision for Income Taxes Provision for Income Taxes Income from Continuing Operations Loss from Discontinued Operation, Net of Tax (5
